Citation Nr: 1137202	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-29 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to August 1971.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2007, a videoconference hearing was held before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The Board remanded this matter for further development in November 2007, May 2009, and April 2010.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1. As the Veteran served in the Republic of Vietnam during the Veteran era, his exposure to herbicides is presumed. 

2. The weight of the more probative evidence demonstrates that a skin disorder, presently diagnosed as actinic keratosis and seborrheic keratosis, is not due to herbicide exposure or any other event or incident of the Veteran's period of active service.


CONCLUSION OF LAW

The weight of the evidence is against a finding that a skin disorder, presently diagnosed as actinic keratosis and seborrheic keratosis, is due to disease or injury that was incurred in or aggravated by active service, nor may it be presumed that such skin disorder was incurred during service or as a result of exposure to herbicide agents therein.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2003 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, a November 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was subsequently issued, and the claim was readjudicated in April 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as the available post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at an April 2007 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded a VA skin disease examination in December 2008 to determine whether the claimed skin disorder is due to his active service.  An addendum opinion was prepared in June 2010.  The Board finds that the VA examination, when considered together with the addendum opinion, is adequate to decide the case, because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the claimed skin disorder in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

The Veteran's representative argued in March 2010 that the VA examination should have been performed by a dermatologist.  The Board takes notice that, according to VA records (including those available to the public), the VA examiner is a Board certified dermatologist.  The Veteran's representative did not otherwise question the VA examiner's competence to render an opinion in this case.  See Sickels v. Shinseki, 643 F.3d 1362, 1356-66 (Fed. Cir. 2011) (the Board is entitled to assume the competence of a VA examiner unless the competence is challenged).

Furthermore, the Veteran has asserted that he has a skin disorder due to Agent Orange exposure.  Although not addressed in the VA examination, the Board finds that remand for a further addendum opinion is not necessary as the Veteran's own conclusory statements in this regard are nonprobative in indicating such a relationship without some other factual basis supporting his statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278  (Fed. Cir. 2010).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the April 2010 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to request the examiner who performed the December 2008 VA examination to provide an addendum to the existing examination report.  The VA examiner was asked to review photographs of the Veteran and state whether the photographs changed his prior opinion in any way.  The examiner was also asked to provide a new opinion if the new evidence changes his opinion, with a written rationale. Furthermore, the examiner was asked, if his opinion remained unchanged, to provide a rationale for his opinion that the rash for which the Veteran was prescribed 1% Elocon is not caused by or a result of the condition diagnosed as miliaria in June 1970.  The examiner was finally asked to discuss the clinical significance of any intervals of time which demonstrate an absence of medical treatment. 

As indicated, an addendum opinion was prepared in June 2010.  The VA examiner, as shown in more detail below, substantially addressed the questions posed by the Board's April 2010.  

The AMC/RO then readjudicated the matter in an April 2011 supplemental statement of the case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the April 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The Veteran contends that service connection is warranted for a skin disorder.  

The Board points out that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  If a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  The Veteran may identify the scope of his claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

Also, if a submitted claim does not identify the nature of the claimed disability, but is submitted with medical records "clearly discuss[ing] disabilities or specific symptoms other than those listed on the application, it may be inferred" that the claimant intended to claim disorders suggested by medical records.  See Brokowski, 23 Vet App. at 88 [emphasis in original].  However, claims that present distinct factual bases, such as medical disorders with different medical causes, may be distinguished and adjudicated independently, even if a veteran feels that they are the same.  See Tyrues v. Shinseki, 23 Vet. App. 166, 187 (2009), aff'd  631 F.3d 1380 (Fed. Cir. 2011); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

In the present case, the Veteran has broadly described the scope of his claim.  The Board, however, previously denied claims of service connection for sarcoma and cysts.  Thus, the present claim does not reasonably encompass a claim of service connection for those disorders.  See Clemons, 23 Vet. App. 1. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, including scleroderma, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In testimonial statements submitted in February 2004 and January 2007, the Veteran wrote that his rashes and skin conditions had persisted since his service and "can be directly related to my direct exposure to Agent Orange and its effects."  

At a June 2005 RO hearing, the Veteran testified that he was told during service that his rash was due to leaches.  Presently, the rash occurred approximately once every two to three months, and the seasons, summer or winter, did not make a difference.  

The Veteran next testified at his April 2007 Board hearing that he had had a rash since service in Vietnam, when he was exposed to a smoke grenade; he burned his hand and had an allergic reaction.  He did not receive treatment during service; he "just let it itch."  Presently, he gets different spots on his body.  He uses a cream.  He had used a cream over the years after service to treat his symptoms, but he did not seek treatment until approximately 10 years ago.

In light of the above statements, the Board finds that the Veteran has raised two alternative theories of entitlement.  First, that he had a skin disorder during service that has continued up to present.  Second, that he has a skin disorder due to Agent Orange exposure.  The Board must adjudicate all theories of entitlement reasonably raised by the record, including a liberal reading of a Veteran's statements.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  For sake of clarity, the Board will separately address each theory of entitlement.  

A.  Direct Service Connection

The Veteran's main contention is that a skin disorder, which first manifested during service, has continued intermittently up to the present. 

The service treatment record includes several pertinent entries.  First, in May 1970, the Veteran was treated for a rash on his thigh.  The impression was "milaria"; he was advised to keep it clean and dry.  Then in June 1970, it was noted that the Veteran still had an erythematous rash on his thighs and legs.  The impression again was "milaria," and he was given prickly heat lotion.  

This evidence demonstrates that the Veteran was treated for miliaria (the proper spelling of this disability) during service.  

[For sake of reference, miliaria is, according to Stedman's Medical Dictionary, 27th Edition, an eruption of minute vesicles and papules due to retention of fluid at the orifices of sweat glands.]

Weighing against the claim, however, the Veteran underwent an annual physical examination in February 1971, at which he denied a history of skin disease.  Clinical evaluation of the skin was normal.  Likewise, at his July 1971 separation examination, the Veteran again denied having a history of skin diseases and clinical evaluation of the skin was normal.  

The February 1971 and July 1971 evaluations tend to weigh against the claim as they constitute affirmative evidence demonstrating that a rash did not continue after the treatment in May and June 1970.  Even accepting the Veteran's current assertions that his symptoms continued only intermittently, the February and July 1971 examinations, which show that he specifically denied a history of skin disease, tend to indicate that his symptoms did not reoccur after his treatment in June 1970.  

The Veteran, as indicated, asserts that his symptoms continued after service, including within one year of service separation, although he did not then seek treatment.  

The first objective evidence of a skin disorder is seen in a June 2003 VA treatment record, which reveals actinic keratosis on the left temple, forehead, and nasal bridge.  There was also a suspicious, firm papule on nose.  Follow-up VA treatment records, including dermatology consultations in July 2003, November 2003, May 2004, and May 2005, confirm the diagnosis of actinic keratosis.  

Although there is no documented treatment during the intervening period, the absence of contemporaneous medical evidence may not be considered negative evidence weighing against the claim.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Nonetheless, the most probative post-service medical evidence establishes that a current skin disorder was not, in fact, "incurred" in or otherwise etiologically related to the skin disorder treated during service.  See Velez v. West, 11 Vet. App. 148, 152 (1998).  

In particular, the Veteran underwent a VA examination in December 2008.  Upon review, the Board finds that this VA examiner's opinion is the most probative evidence of record addressing whether a current skin disorder is etiologically related to the skin disorder treated during service.  First, in this regard, the VA examiner thoroughly and accurately reviewed the pertinent facts of the case.  Specifically, the VA examiner noted the Veteran's own assertions, including that he had had itchy rash on his back beginning in 1971 within one year of his discharge from service.  The Veteran also informed the VA examiner that the rash was itchy, and occurred on his back and chest and stomach, at times.  The course of the skin condition was intermittent, and he had no systemic symptoms; his main symptom was itching.  Initially after discharge, he treated himself with over-the-counter creams, which were not cortisone creams.  The Veteran reported that this tended to help the rash.  His only reported treatment with prescription medication occurred during the past 10 years, which involved Elocon 1% cream, a steroid prescription.  The Veteran reported that he used it once or twice daily when his intermittent rash was present, and that he had been doing so for the past 10 years.  He did not relate the onset of the rash to any particular event, season, or contact.  

Upon reviewing the treatment records, the VA examiner noted VA dermatology records showing treatment for actinic keratosis in May 2004 and November 2003; there was no rash reported at that time. The Veteran reported at the instant examination that he had rash on his face, but not his trunk.  

The VA examiner also performed a physical examination, which revealed no rash on the trunk, legs, or arms.  Rather, the VA examiner detected solar actinic keratosis on the face and ears, and seborrheic keratosis on the face without rash.  There was no evidence of scarring.  The Veteran mentioned that the cream he used on his face did not help as well as it did on his trunk.  The VA examiner also took photographs. 

The Board finds, in light of this background, that the VA examiner was accurately informed of the pertinent facts of this case, which significantly increases the probative weight of his conclusions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The VA examiner also provided a clear opinion with supporting rationale.  Specifically, he noted that the Veteran's history of rash, which is known as "miliaria," was misspelled in the claims file and apparently misunderstood as such during a prior evaluation.  The VA examiner also noted that miliaria, which is a rash associated with sweating, was treated with a "sweat lotion."  The VA examiner found that this was the only record of rash during the Veteran's service.  The VA examiner opined that he could not be sure that the rash the Veteran reported as occurring within one year of discharge is the same miliaria that he had during service; the Veteran only described an itchy rash.  

The VA examiner further determined, based on the examination results, that the Veteran had no evidence of rash on the instant examination.  Rather, there was actinic keratosis of the face.  In view of the examination findings and review of the record, the examiner did not feel that the Veteran's rash was attributable to any disease or injury during active duty or within one year of service separation.  It was the examiner's further opinion that the rash for which the Veteran was prescribed 1% Elocon cream was not caused by or a result of the condition diagnosed as miliaria in June 1970.  The VA examiner explained that his review of the claims file supported this evaluation.    

In June 2010, the same VA examiner wrote an addendum opinion.  He noted that he had reviewed the Veteran's photographs and the claims file, but this did not change his opinion.  He reasoned that the photographs showed no active rash other than the lesions on the face, which clinically represent actinic keratoses and not miliaria, which is the condition the Veteran had during active duty and within one year of service separation.  The VA examiner further reasoned that the Veteran's miliaria clear at that time with a "sweat lotion," and this particular rash has not recurred.  The present rash treated with 1% Elocon  has been very intermittent and does not clinically correspond to miliaria, which is a sweat-induced condition.  Miliaria would generally be a condition presenting during the summertime with excessive sweating, but the Veteran has noted no seasonal influence of the rash that he now treats with Elocon.  The VA examiner then stated that he feels that most likely the rash that the Veteran now treats is a nonspecific dermatitis and not miliaria.  

The Board finds that the June 2010 VA addendum adds further weight to the VA examiner's opinion.  First, the VA examiner reviewed photographs of the Veteran's skin.  This review is significant because the Veteran, at his Board hearing, identified these same photographs as evidence of his ongoing skin rash.  Additionally, the VA examiner provided further supporting rationale for his conclusions.  

In short, the VA examiner provided a medical opinion consisting of clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  As it is factually accurate, fully articulated, and based on sound reasoning, it carries significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Moreover, the VA examiner's opinion is uncontroverted by any remaining medical evidence of record.   

In this regard, the Veteran underwent a VA skin examination in May 2006 with a different examiner than the VA examiner who performed the December 2008 examination.  Upon review, the Board finds that the May 2006 VA examination has minimal probative value.  

First, the May 2006 VA examiner's assessment was normal skin examination.  The VA examiner then opined that because there was no rash to compare, it is less likely the rash identified in the Veteran's STRs is the same rash he now has.  As the Board previously explained in the November 2007 remand, however, the VA examiner did not have the opportunity to review photographs submitted in April 2007 showing the Veteran's claimed rash.  

Furthermore, the May 2006 VA examiner wrote that the Veteran's skin symptoms during service were "contributed to malaria."  Importantly, the December 2008 VA examiner explained that this was a misspelling or misunderstanding on the May 2006 VA examiner's part, as the actual assessment during service was miliaria.  

In short, the May 2006 VA examiner's assessment has limited probative value as it was not based on a complete review of the pertinent evidence, and the examiner's opinion reflects either an inaccurate review of the STRs or poor draftsmanship.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Also pertinent is a July 2006 VA treatment record from the Veteran's primary care provider (PCP), who noted that he was contacted by a VA examiner [presumably the May 2006 examiner].  The PCP wrote that the VA examiner suspected Lyme Disease from the history of 102 degree fever in 1970 followed by 5 weeks later with red rash per the STRs.  The PCP noted his doubt that Lyme antibodies would help much 36 years after the rash.  The PCP also noted that inflammatory markers had all been normal, but he noted that he would obtain a Lyme titer.  In a follow-up note written later in July 2006, the same VA PCP wrote "[n]oted labs," but did not relate any indication of Lyme disease.  

The Board notes that the July 2006 follow-up note does not expressly list the results of Lyme disease testing.  Generally, a medical examination must specifically address pertinent issues, and the silence of an examiner cannot be relied upon as evidence against a claim.  See Wisch v. Brown, 8 Vet. App. 139 (1995); Hampton v. Gober, 10 Vet. App. 481, 482 (1997).  In light of the ambivalence of the PCP's earlier comments, however, the Board finds that the lack of any express findings in the follow-up note represents an implicit finding that Lyme disease was not shown.  This conclusion is consistent with the subsequent VA treatment records and the Veteran's own testimonial statements, which contain no reference to Lyme Disease.   

Accordingly, the Board finds that the July 2006 VA PCP note provides no support for the Veteran's claim.  

The Board also notes that VA treatment records from August 2005, November 2005, and March 2006, show complaints of recurrent rash on Elocon.  These records do not demonstrate a clear diagnosis related to these complaints.  There is also a notation of "SD - probably at least partially due to meds."  Although "SD" may stand for scleroderma, the acronym is not defined in the VA treatment records.  Moreover, these VA treatment records do not indicate any relationship to the Veteran's service.  Although it is noted that this is "probably at least partially due to meds," the "meds" are not identified, and any medical opinion expressed in such equivocal and speculative language as "probably" does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  For these reasons, the Board finds that these VA treatment records are nonprobative and, thus, neither support nor weigh against the claim. See Nieves-Rodriguez, 22 Vet. App. at 304.  

Finally, the Veteran himself, as indicated, repeatedly asserts that he continued to have similar symptoms after service.  The Board finds that these lay statements are credible and competent evidence of the Veteran's post-service symptoms.  See Dalton, 21 Vet. App. at 36.  The lay testimony, however, does not enable a grant of service connection on the basis of continuity.  See 38 C.F.R. § 3.303(b).  First, while the Veteran has credibly asserted a history of rashes after service, his statements do not here tend to establish continuity all the way back to separation.  Indeed, and as previously noted, separation examination showed normal findings and contained the Veteran's denial of any chronic skin problems.  Moreover, the question for consideration here concerns a medical diagnosis, which is not an issue that may be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Indeed, the December 2008 VA examination, which is found to be the most probative evidence of record, establishes that the Veteran's post-service symptoms are not etiologically related to the miliaria treated during service.  

In summary, the Board finds that the preponderance of the most probative evidence of record weighs against the Veteran's first theory of entitlement.  The more probative evidence of record demonstrates that a current skin disorder is not related to the treatment during the Veteran's service.  

Furthermore, a presumption of service connection is not applicable in this case, because the evidence does not demonstrate that a presumptive skin disorder manifested to a degree of 10 percent or more within one year from the Veteran's separation from active service.  See 38 C.F.R. 3.307.  Although the Veteran complained of symptoms manifesting within 1 year of his discharge, there is no indication that these symptoms were scleroderma or other presumptive disease.  See 38 C.F.R. § 3.309(a).  Although the December 2008 VA examiner, in his June 2010 addendum opinion, wrote that the Veteran had miliaria symptoms within one year of service separation, miliaria is not a disorder for which service connection may be presumed.  See id. 

In light of the foregoing, the Board finds that service connection is not warranted on a direct basis.  

B. Agent Orange

The Veteran alternatively contends that he has a skin disorder due to Agent Orange exposure during service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The present Veteran's service record shows that he served in the Republic of Vietnam during the Vietnam era.  This issue is not in dispute.  

Thus, the remaining question involves whether the Veteran has a disability for which a positive association with herbicide exposure is presumed.  The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  
VA's General Counsel has held that presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure.  VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997).  On the other hand, the Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See 75 Fed. Reg. 81332 (2010); 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

In this case, the Veteran is shown to be diagnosed with actinic keratosis, seborrheic keratosis, and nonspecific dermatitis.  None of these disorders is included in the list of diseases for which a causal connection to herbicide exposure is presumed.  See 38 C.F.R. § 3.309(e).  

In July 2005, the Veteran underwent a VA Agent Orange Registry examination.  It was noted that he denied having any problems with the presumptive diagnoses.  

An August 2005 VA mental health treatment record then relates the Veteran's misunderstanding that he had been denied benefits for Agent Orange due to the July 2005 Registry examination.  It was explained to him that he had simply been placed on the Agent Orange Registry, but had none of the diseases accepted as caused by the chemical.  

Because the Veteran is not presently diagnosed with a disease for which a relationship to Agent Orange exposure is presumed, service connection is not warranted on a presumptive basis.  38 C.F.R. § 3.307.  

There is otherwise no competent evidence indicating that actinic keratosis or seborrheic keratosis is, in fact, causally linked to the Veteran's presumed Agent Orange exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)(citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303).  

Although the Veteran has expressed his own opinion relating a current skin disorder to service, this question may not be competently addressed by a lay person, and this type of conclusory statement is nonprobative without some other factual basis supporting his statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278  (Fed. Cir. 2010); see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

In conclusion, the Board finds that the preponderance of the most probative evidence of record weighs against the claim of service connection for a skin disorder.  Accordingly, the claim is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a skin disorder, presently diagnosed as actinic keratosis, seborrheic keratosis, and nonspecific dermatitis, is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


